Citation Nr: 1417279	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to September 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in pertinent part, granted the appellant's claim for an increased disability rating for her migraine headaches and assigned a 30 percent evaluation, effective from January 27, 2006 (the date of the claim).  The RO in Wichita, Kansas certified the case to the Board.  The Veteran has since moved, and jurisdiction over the claim is currently with the RO in Muskogee, Oklahoma.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the Veteran's claims in September 2010 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her appeal, to include providing her notice on substantiating her claim, obtaining outstanding VA and private treatment records, arranging for a social and industrial survey to assess her levels of functioning, and providing her another VA neurological examination to assess the severity of her service-connected migraine headaches.  All requested actions having been completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2012 and again in March 2014, the Veteran submitted additional evidence, including records of additional recent VA treatment, directly to the Board.  In April 2014, she submitted a written statement waiving initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).  

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.

The issue of entitlement to a TDIU has been raised by the record, as reflected above.  Although the Veteran filed a formal claim for a TDIU in August 2006, which was denied in October 2006 and not appealed, the Board notes that, based on the Veteran's statements and the evidence of record indicating that she is no longer employed and pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which finds that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record, the derivative issue of TDIU is thus before the Board and will be addressed herein.

In March 2014, the Veteran submitted a written statement which included the assertion that her service-connected migraine headache disability results in anxiety and depression.  Therefore, the issue of entitlement to service connection for a psychiatric disorder including depression and anxiety, to include as secondary to a service-connected migraine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, her migraine headache disorder is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine headaches are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.126, 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§  3.159, 3.326(a) (2013).

Letters dated in March 2006, March 2009, and September 2010 provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of the claim in the October 2006 rating decision and readjudication in a December 2011 supplemental statement of the case (SSOC).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that a delay in timing of the notice is "cured," and therefore harmless, when adequate notice is followed by readjudication of the claim such as through an SOC or SSOC); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The Veteran's service treatment records, VA treatment records, retired military treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

Pursuant to the Board's September 2010 remand, the Veteran was provided a VA neurological examination in November 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Stegall, 11 Vet. App. 268.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The examiner recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of her claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.


II.  Legal Criteria and Analysis

In a March 2004 rating decision, the RO granted service connection for migraine headaches and assigned a 0 percent (noncompensable) rating effective September 9, 2003, the day following the Veteran's discharge.  In January 2006, the Veteran requested an increased rating.  In an October 2006 rating decision, the RO increased the rating to 30 percent effective January 27, 2006, the date of her claim for an increased rating.  See 38 C.F.R. §§ 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (reflecting that the increase in disability "must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit" of an effective date earlier than the date of claim).  The Veteran disagreed with the 30 percent rating, asserting that her migraine headaches warrant a higher, 50 percent rating.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).  

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1530 (32nd Ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004). 

In evaluating the medical evidence of record, the Board finds that the symptoms associated with the Veteran's migraine headaches more closely approximate the criteria for a 50 percent rating under DC 8100, which is the highest schedular rating available under this diagnostic code.  See 38 C.F.R. § 4.124(a).  The Board notes that most of the Veteran's symptoms associated with her migraine headaches are subjective; however, the Veteran is competent to state that she has had severe headaches that cause her frequent incapacitation and affect her job performance and attendance.  Migraine headaches are a type of disorder that can be easily identified by a lay person who is experiencing this symptomatology.  Moreover, there is no reason to doubt her credibility when she indicates the severity of the headaches she is experiencing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Specifically, the evidence of record reflects that Veteran's migraines have been manifested by chronic, incapacitating headaches, ranging in frequency from several incapacitating and prostrating "severe" headaches per month, to as many as three "severe" headaches per week.  See, e.g., April 2006 VA Neurology Consultation Report (reflecting "severe" headaches occurring on average three times per month, manifested by sensitivity to light and sound, dizziness, nausea, vomiting and diaphoresis, and requiring that she lie down in a dark, quiet room); November 2006 VA Neurology Clinic Note (reflecting an increase in frequency of severely incapacitating headaches, occurring as often as three times per week); July 2010 VA Primary Care Note (reflecting that her migraine prevention treatment is "not working very well" and that she is having migraines on an almost daily basis); October 2010 VA Social and Industrial Survey (stating that the Veteran described migraines occurring "more days than not in a month" which require that she move to a quiet, dark room to alleviate symptoms); November 2011 VA Neurological Examination (classifying the Veteran's weekly migraines as "very frequent prostrating and prolonged attacks of migraine headache pain," and describing a migraine duration greater than two days, manifested by symptoms including pulsating or throbbing pain on both sides of the head, sensitivity to light and sound, and nausea); January 2012 Letter from Dr. K.L., the Veteran's VA Treatment Provider (describing the Veteran's "extensive history" of "completely prostrating and prolonged" migraines, and resultant symptoms including sleep disturbances); June 2013 VA Administrative Nursing Note (reflecting the Veteran's complaints of migraines occurring 3 times per week).  Thus, the evidence demonstrates very frequent completely prostrating and prolonged attacks.  See 38 C.F.R. § 4.124(a), DC 8100.

Moreover, the evidence of record, including the Veteran's statements, those of her family, friends, and co-workers, and the reports of various VA examiners and treatment providers, reflects that the Veteran's migraines have caused her to miss work on multiple occasions and have resulted in reduced ability to concentrate, drowsiness, and memory problems, all of which impact her job performance.  See, e.g., March 2006 Veteran Statement in Support of Claim (reporting that she must leave work or go to a quiet dark room to cope with her persistent migraines, and that she used all of her sick leave and vacation time, partially because of her migraines); March 2006 Letters from the Veteran's Coworkers, E.S. and K.W. (stating that the Veteran's migraines negatively impact her job performance); April 2006 Omega Training Group Benefit Accrual Reports (reflecting a negative balance of sick leave); June 2010 Board Hearing Testimony (detailing her missed work and decreased ability to perform her job as a result of the manifestations of her migraines); January 2012 Letter from Dr. K.L. (stating that the Veteran has missed "numerous" work days for treatment of her migraines and concluding that the Veteran "cannot work, care for her children, nor . . . take care of her home" during one of her frequent migraine "episodes"); January 2012 Letters from the Veteran's family members including her husband and two of her daughters (describing the level of impairment that the Veteran's migraines cause); March 2014 Veteran Statement in Support of Claim (reiterating her history of missed work due to her migraines).  Thus, the Board finds that her migraines are reasonably shown to be productive of severe economic inadaptability.  See 38 C.F.R. § 4.124(a), DC 8100.

Finally, the Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran's headaches have been consistently incapacitating throughout the appeal.  Moreover, although the reported frequency of the migraines varied during the appeal period, the Veteran did not report a frequency less than 3 times per month.  Also, as discussed above, the Veteran has continued to indicate frequent prostrating attacks and has consistently sought treatment for her chronic migraine headaches throughout the time frame on appeal.  Thus, staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  

Accordingly, affording the Veteran the benefit of the doubt, the evidence of record supports the assignment of a 50 percent rating for migraine headaches, which is the highest schedular rating available under DC 8100.  See 38 C.F.R. § 4.124(a).  See also 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claim of entitlement to an increased rating for migraine headaches is granted. 

III.  Extraschedular Rating

Referral of the Veteran's migraine headaches for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's migraines with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Her migraine headaches are manifested by symptoms including pulsating or throbbing pain on both sides of the head, sensitivity to light and sound, dizziness, nausea, vomiting, diaphoresis, and sleep disturbances.  Under the schedular criteria, migraine headaches are generally compensated by the number of prostrating attacks and their effect on employment ("economic adaptability").  See 38 C.F.R. § 4.124a, DC 8100.  Thus, the 50 percent rating assigned compensates for such attacks, based on the Veteran's subjective reports.  Specific symptoms, including throbbing pain on both sides of the head, sensitivity to light and sound, dizziness, nausea, vomiting, diaphoresis, and sleep disturbances, are not mentioned in DC 8100, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects- namely prostrating attacks.  Indeed, the purpose of the schedular criteria is not to compensate for specific symptoms, but instead for the average impairment in earning capacity resulting from such symptoms.  See 38 C.F.R. § 4.1; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  

Moreover, as explained above, even if the Veteran's disability picture might not squarely fit into the rating criteria, any doubt as to its severity has been resolved in favor of this claim in assigning higher ratings.  There is simply no evidence of manifestations of her migraine headaches so exceptional as to render application of the rating criteria impractical, even if certain symptoms are not specifically mentioned therein.  Indeed, both the November 2012 VA examiner and the Veteran's own VA treating physician provided opinions which considered her reported symptoms and neither suggested that such symptoms were unusual or exceptional for migraine headaches.  

Additionally, although specific examples of functional impairment, including with regard to activities of daily living and employment, are not mentioned in the rating criteria, the schedule of ratings is necessarily designed with a view toward compensating a wide range of functional limitations.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.21 (2013) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  There is no indication that the effects of the Veteran's migraine headaches on her ability to work or engage in activities of daily living are beyond those contemplated the 50 percent rating under DC 8100.

Because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, frequent periods of hospitalization are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Accordingly, referral for extraschedular consideration is not warranted.  See id.  


ORDER

Entitlement to a 50 percent rating for migraine headaches is granted, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

At her November 2011 VA neurological examination, the Veteran reported that she was terminated from her job as a Security Specialist in August 2011, and she attributed her termination at least partially to her service connected migraine headaches.  Thereafter, in a January 2012 statement in support of her claim, the Veteran stated that the symptomatology of her migraines and the resultant functional effects preclude her from seeking "any type of employment."  Based on this statement, the Board finds that a claim for a TDIU has been raised by the record.  In this regard, in Rice v. Shinseki, the Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  22 Vet. App. at 453-54.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

On remand, the RO/AMC should accomplish all necessary development and adjudicate the issue of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate her claim for a TDIU; (2) the information or evidence that she is expected to provide; and (3) the information and evidence that VA will seek to obtain on her behalf (and advise the Veteran how an effective date would be assigned).  A copy of this notification must be associated with the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's service-connected migraine headaches, either alone or in the aggregate with her other service-connected disabilities, renders her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure the examiner's opinion is responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Finally, readjudicate the TDIU derivative claim on appeal.  If this benefit is denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


